The offense is selling intoxicating liquor; the punishment confinement in the penitentiary for two years.
No statement of facts appears in the record. Four bills of exception complaining of the admission of certain testimony are brought forward. In the absence of a statement of facts we are unable to appraise these bills.
Finding no error, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.